 8:19-cv-00130-RGK-PRSE Doc # 30 Filed: 04/23/20 Page 1 of 2 - Page ID # 106




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JESSE NARCISSE,

                   Plaintiff,                             8:19CV130

      vs.
                                              MEMORANDUM AND ORDER
JOHN    REYNOLDS,  MELANIE
WHITTAMORE-MANTZIOS,   and
SPENCE PROPEL,

                   Defendants.


      This matter is before the court on Plaintiff’s pleading entitled “Objection to
Dismiss” (filing no. 24), which has been docketed as a motion, and Defendant
Melanie Whittamore-Mantzios’ (“Defendant”) Motion to Strike Plaintiff’s
Objection (filing no. 27) and supporting brief.

       Courts may strike “from any pleading any insufficient defense or any
redundant, immaterial, impertinent, or scandalous matter.” Fed.R.Civ.P. 12(f).
“Judges enjoy liberal discretion to strike pleadings under Rule 12(f).” BJC Health
Sys. v. Columbia Cas. Co., 478 F.3d 908, 917 (8th Cir. 2007) (citing Nationwide
Ins. Co. v. Cent. Mo. Elec. Coop., Inc., 278 F.3d 742, 748 (8th Cir.2001)). While
such relief is an “extreme measure,” “a motion to strike should be granted if the
result is to make a trial less complicated or otherwise streamline the ultimate
resolution of the action.” E.E.O.C. v. Prod. Fabricators, Inc., 873 F. Supp. 2d
1093, 1097 (D. Minn. 2012) (internal quotation omitted).

      Upon careful consideration, the court agrees that Plaintiff’s “Objection”
should be stricken for the reasons outlined in Defendant’s Motion to Strike.
Namely, the Objection is redundant as it mirrors the Complaint, it is not a
permissible pleading under Fed.R.Civ.P. 7(a), Defendant has not moved to dismiss
 8:19-cv-00130-RGK-PRSE Doc # 30 Filed: 04/23/20 Page 2 of 2 - Page ID # 107




the Complaint at this time, and to the extent the Objection could be construed as a
motion, it fails to “state with particularity the grounds for seeking the order” and
“the relief sought” as required by Fed.R.Civ.P. 7(b). Accordingly,

      IT IS ORDERED that:

      1.     Defendant’s Motion to Strike (filing no. 27) is granted.

       2.     Plaintiff’s “Objection” (filing no. 24) is stricken from the record and
the clerk of the court shall terminate the motion event associated with this filing.

       3.     Plaintiff is advised that once all Defendants have answered, the court
shall enter a progression order addressing how this matter shall proceed.

      Dated this 23rd day of April, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         2
